 



EXHIBIT 10.1

 

CITIZENS & NORTHERN CORPORATION

 

INDEPENDENT DIRECTORS STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

A STOCK OPTION for a total of One Thousand Two Hundred Fifty-One (1,251) shares
of common stock, par value $1.00, of Citizens & Northern Corporation, a
Pennsylvania business corporation (herein the “Corporation”) is hereby granted
as of January 3, 2013 to «Account_Name_» (herein the “Director”), subject in all
respects to the terms and provisions of Citizens & Northern Corporation
Independent Stock Incentive Plan (herein the “Plan”), dated April 15, 2008,
which has been adopted by the Corporation’s shareholders and which is
incorporated herein by reference. The option price as determined under paragraph
8 of the Plan is Nineteen and 21/100 ($19.21) Dollars per share. The option is
fully vested.

 

This Option may not be exercised more than ten (10) years from the date of its
grant, and may be exercised during such term only in accordance with the terms
of the Plan.

 

RESTRICTED STOCK AGREEMENT

 

A total of Two Hundred Nine (209) shares of RESTRICTED common STOCK, par value
$1.00, of Citizens & Northern Corporation, a Pennsylvania business corporation
(herein the “Corporation”) is hereby awarded as of January 3, 2013 to
«Account_Name_» (herein the “Director”), subject in all respects to the terms
and provisions of Citizens & Northern Corporation Independent Stock Incentive
Plan (herein the “Plan”), dated April 15, 2008, which has been adopted by the
Corporation’s shareholders and which is incorporated herein by reference.

 

These shares cannot be sold, exchanged, transferred, pledged or otherwise
disposed of, except in accordance with the Plan. These transferability
restrictions will lapse as follows: 70 shares on January 3, 2014; 70 shares on
January 3, 2015; and 69 shares on January 3, 2016.

 

Provisions Applicable To Both Stock Option And

Restricted Stock Agreements

 

All Awards (Options and Restricted Stock) issued under the Plan which have not
fully vested (i.e., continue to have restrictions that have not lapsed) shall
automatically fully vest (i.e., all restrictions shall lapse) upon a change in
control event as follows:

 

 

 

 

(a) If the Corporation or its stockholders execute an agreement to dispose of
all or substantially all of the Corporation’s assets or capital stock by means
of sale, merger, consolidation, reorganization, liquidation or otherwise, as a
result of which the Corporation’s stockholders as of immediately before such
transaction will not own at least fifty percent (50%) of the total combined
voting power of all classes of voting capital stock of the surviving entity (be
it the Corporation or otherwise) immediately after the consummation of such
transaction, thereupon any and all Awards immediately shall become and remain
exercisable with respect to the total number of shares of Stock still subject
thereto for the remainder of their respective terms until the consummation of
such transaction, or if not consummated, until the agreement therefore expires
or is terminated, in which case thereafter all Awards shall be treated as if
said agreement never had been executed; (b) if there is an actual, attempted or
threatened change in the ownership of at least twenty-five percent (25%) of all
classes of voting capital stock of the Corporation through the acquisition of,
or an offer to acquire such percentage of the Corporation’s voting capital stock
by any person or entity, or persons or entities acting in concert or as a group,
and such acquisition or offer has not been duly approved by the Board; or (c) if
during any period of two (2) consecutive years, the individuals who at the
beginning of such period constituted the Board, cease for any reason to
constitute at least a majority of the Board, unless the election of each
director of the Board, who was not a director of the Board at the beginning of
such period, was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period, thereupon
any and all Awards immediately shall become and remain exercisable with respect
to the total number of shares of Stock still subject thereto for the remainder
of their respective terms.

 

In the case of an event specified in clause (a) of the foregoing sentence, the
full lapse of any restrictions on shares of Restricted Stock shall occur
immediately prior to the consummation of the described transaction and any
Options that vest as a result of execution of the described agreement shall
remain fully vested upon consummation thereof; and in the case of an event
specified in clause (b) or (c) of the foregoing sentence, the full vesting and
lapse shall occur upon occurrence of the described event.

 

Dated: January 3, 2013

    CITIZENS & NORTHERN CORPORATION             BY   ATTEST:     Charles H.
Updegraff, Jr.       Chairman, President &       Chief Executive Officer Jessica
R. Brown       Corporate Secretary      

 

The Director acknowledges receipt of a copy of the Plan, and represents that he
or she is familiar with the terms and provisions thereof. The Director hereby
accepts this Option and Award subject to all the terms and provisions of the
Plan.

 

Dated:                         «Account_Name_», Director  

 

 

 

